            In the United States District Court
            for the Southern District of Georgia
                    Brunswick Division
UNITED STATES OF AMERICA,        )
                                 )
            Plaintiff,           )
                                 )
v.                               )         CV 220-010
                                 )
CHIP’S DISCOUNT DRUGS, INC.;     )
CHIP’S DISCOUNT DRUGS, LLC;      )
and ROGERS WOOD,                 )
                                 )
            Defendants.          )

                                 ORDER

        Before the Court is Plaintiff United States of America’s

notice of voluntary dismissal, dkt. no. 3, wherein it states its

intention to dismiss this case without prejudice.         Defendants

Chip’s Discount Drugs, Inc., Chip’s Discount Drugs, LLC, and Rogers

Wood’s having filed no answer to Plaintiff’s Complaint, Plaintiff

is entitled to dismiss this case pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i).      Accordingly, all claims asserted in

this action are dismissed without prejudice.       Each party shall

bear its own fees and costs.    The Clerk is DIRECTED to close this

case.


     SO ORDERED, this 25th day of March, 2020.




                            ____________________________________
                            HON. LISA GODBEY WOOD, JUDGE
                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF GEORGIA
